DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term transferred (“…in the case where the cyclin D1 protein was transferred from the nucleus to the cytoplasm…”) is unclear because there is no specified threshold for this transfer.  Is one transferred molecule of cyclin D1 sufficient to meet the limitation?  Half of it?  All of it?  As presently written, the public has no means of ascertaining the metes and bounds of the claim.  
Clarification is in order.  


The term decreased (“…in the case where the abundance of cyclin D1 protein in the nucleus decreased…”) is a relative term which renders the claim indefinite.  That is, the abundance of cyclin D1 protein is decreased in relation to what exactly?  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Clarification is in order.  

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term decreased (“…in the case where the abundance of phosphorylated Akt protein in the cytoplasm or nucleus decreased…”) is a relative term which renders the claim indefinite.  That is, the abundance of phosphorylated Akt protein is decreased in relation to what exactly?  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Clarification is in order.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arch. Pharm. Res. (2013), 36, pp. 1029-138, cited in the IDS (and both inventor’s Miyata’s and Kitanaka’s previous work).  
Inventor teaches a method of treating cancer comprising culturing cancer cells derived from a cancer patient in the presence of a compound of Formula (I), measuring the abundance of phosphorylated Akt (p-Akt) in the cytoplasm or the nucleus of the cell, and administering an effective amount of a compound of Formula (I) to the patient if the abundance of p-Akt in the cytoplasm or nucleus decreased.  
Arch. Pharm. Res. (2013), 36, pp. 1029-138 teaches that 3EZ,20Ac-ingenol (a compound encompassed by the instant Markush group of Formula (I)) is a catalytic inhibitor of topoisomerases, downregulates p-Akt and induces double stranded breaks (DSBs) and apoptosis of DT40 cells (a B cell leukemia) (abstract; page 1035, Discussion, column 2, text line 6; page 1036, column 2, text line 29).  
Inventor distinguishes over the cited art in that cancer cells are taken directly from a cancer patient, treated with a compound of Formula (I), for instance, 3EZ,20Ac-ingenol, and the cancer patient administered a compound of Formula (I) depending on whether the measured abundance of p-Akt in the cytoplasm or nucleus of the treated 
Firstly, the cancer cells (DT40) of the prior art originated in cancer patient.  These cells were subsequently treated/cultured with a compound of instant Formula (I): 3EZ,20Ac-ingenol.  This treatment resulted in the downregulation of p-Akt and eventual apoptosis.  One of ordinary skill, before the effective filing date of the instant invention, would have immediately recognized the usefulness of the explicitly taught correlation between the downregulation of p-Akt (i.e. a decreased abundance of) and apoptosis of the cancer cells in the treatment of cancer.  That is, one of ordinary skill would have been motivated, and with a reasonable expectation of success, to exploit this explicitly taught correlation between downregulated p-Akt and cancer cell apoptosis in a method for the treatment of cancer utilizing 3EZ,20Ac-ingenol where this correlation is tested for in the cancer cells of a given patient under treatment.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leukemia Research (2015), 39, pp. 927-932, cited in the IDS (and both inventor’s Miyata’s and Kitanaka’s previous work).  
Inventor teaches a method of treating cancer comprising culturing cancer cells derived from a cancer patient in the presence of a compound of Formula (I), measuring 
Leukemia Research (2015), 39, pp. 927-932 teaches a mechanism of the inhibition of leukemia cell growth and induction of apoptosis through the activation of ATR and PTEN by the topoisomerase inhibitor 3EZ,20Ac-ingenol (abstract).  BALL-1 cells (a B cell leukemia) treated with 3EZ,20Ac-ingenol showed that PTEN activation and p-Akt suppression augmented the activity of p53, decreased the Bcl-2/Bax ratio and induced apoptosis (page 931, column 1, text line 36).  
Inventor distinguishes over the cited art in that cancer cells are taken directly from a cancer patient, treated with a compound of Formula (I), for instance, 3EZ,20Ac-ingenol, and the cancer patient administered a compound of Formula (I) depending on whether the measured abundance of p-Akt in the cytoplasm or nucleus of the treated cancer cells shows that the abundance of p-Akt in the nucleus or cytoplasm has decreased.  
Firstly, the cancer cells (BALL-1) of the prior art originated in cancer patient.  These cells were subsequently treated/cultured with a compound of instant Formula (I): 3EZ,20Ac-ingenol.  This treatment resulted in the suppression of p-Akt and eventual apoptosis.  One of ordinary skill, before the effective filing date of the instant invention, would have immediately recognized the usefulness of the explicitly taught correlation between the suppression of p-Akt (i.e. a decreased abundance of) and apoptosis of the cancer cells in the treatment of cancer.  That is, one of ordinary skill would have been motivated, and with a reasonable expectation of success, to exploit this explicitly taught KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1395-97 (2007).  

Allowable Subject Matter
Claim 9 is allowed.  The subject matter of claims 10 and 11 would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art appears to be Arch. Pharm. Res. (2013), 36, pp. 1029-138 or Leukemia Research (2015), 39, pp. 927-932, both cited above.  
Arch. Pharm. Res. (2013), 36, pp. 1029-138 teaches that 3EZ,20Ac-ingenol (a compound encompassed by the instant Markush group of Formula (I)) is a catalytic inhibitor of topoisomerases, downregulates p-Akt (phosphorylated Akt) and induces double stranded breaks (DSBs) and apoptosis of DT40 cells (a B cell leukemia) (abstract; page 1035, Discussion, column 2, text line 6; page 1036, column 2, text line 29).  However, the reference does not teach, show, suggest or make obvious the instant methods for treating cancer comprising measuring cyclin D1 abundance (claims 9 and 11) or transfer (claim 10) in cancer cells and administering the compounds of Formula (I) according to the results of these measurements.  
Leukemia Research (2015), 39, pp. 927-932 teaches a mechanism of the inhibition of leukemia cell growth and induction of apoptosis through the activation of ATR and PTEN by the topoisomerase inhibitor 3EZ,20Ac-ingenol (abstract).  BALL-1 cells (a B cell leukemia) treated with 3EZ,20Ac-ingenol showed that PTEN activation and p-Akt suppression augmented the activity of p53, decreased the Bcl-2/Bax ratio and induced apoptosis (page 931, column 1, text line 36).  However, the reference does not teach, show, suggest or make obvious the instant methods for treating cancer comprising measuring cyclin D1 abundance (claims 9 and 11) or transfer (claim 10) in cancer cells and administering the compounds of Formula (I) according to the results of these measurements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tumor Biology (2016), 37(5), pp. 6227-6238 is cited to show that the cytotoxic ingenol derivative 13-oxyingenol dodecanoate (a compound encompassed by the instant Markush group of Formula (I)) is taught as persistently decreasing the total level of Akt, but not phosphorylated Akt, to block the Akt/TOR pathway which is strongly activated in chronic myeloid leukemia with Bcr-ABl fusion protein (page 6237, column 1, 2nd full paragraph).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/16/2022